                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     ELECTRONIC SCRIPTING PRODUCTS,                       Case No. 17-cv-05806-RS (RMI)
                                         INC.,
                                   9
                                                         Plaintiff,                           ORDER ON JOINT DISCOVERY
                                  10                                                          LETTER BRIEF
                                                  v.
                                  11                                                          Re: Dkt. No. 87
                                         HTC AMERICA INC.,
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14          Before the court is the parties’ Joint Discovery Letter Brief (dkt. 87). In the brief,

                                  15   Defendant HTC America, Inc. (“HTCA”) requests that the court enter the District’s model

                                  16   protective order in this case “because the parties’ claims and defenses will necessarily implicate

                                  17   confidential technical and financial material from the parties and third parties.” Id. at 2. Plaintiff

                                  18   Electronic Scripting Products, Inc. (“ESPI”), asserts that it is “happy to have no protective order,”

                                  19   but requests that if one is entered, two modifications be made, the first regarding the “prosecution

                                  20   bar” and the second regarding the designation of confidential information. Id. The matter came on

                                  21   for hearing before the undersigned on March 3, 2020. For the reasons that follow, the court finds

                                  22   that the entry of the model protective order without modification is appropriate.

                                  23                                               DISCUSSION

                                  24           “The court may, for good cause, issue an order to protect a party” by “requiring that a

                                  25   trade secret or other confidential research, development, or commercial information not be

                                  26   revealed or be revealed only in a specified way.” Fed. R. Civ. P. 26. HTCA asserts that this case

                                  27   will necessarily require the disclosure of its, and third parties’, highly confidential “crown jewel”

                                  28   source code and financial information. See generally Letter Brief (dkt. 87). ESPI does not
                                   1   explicitly dispute HTCA’s assertions regarding the confidentiality of the information, rather, ESPI

                                   2   states that it “has no interest per se in looking at HTCA’s ‘crown jewels.’” Id. at 3. Because the

                                   3   discovery in this case will likely require the production of highly confidential technical

                                   4   information, including that of source codes, and confidential financial information, the court finds

                                   5   that HTCA has established good cause for the entry of a protective order.

                                   6           Under this District’s Patent Local Rules, “[t]he Protective Order authorized by the

                                   7   Northern District of California shall govern discovery unless the Court enters a different protective

                                   8   order.” N.D. Cal. Patent L.R. 2–2. ESPI argues that the model order should be modified to remove

                                   9   the “automatic” prosecution bar, and instead require the production of a log of any documents that

                                  10   the producing party believes would trigger the prosecution bar, and include a provision that would

                                  11   allow the receiving party to motion for an in camera review of any such logged documents. See

                                  12   Letter Brief (dkt. 87) at 3-4. ESPI argues that the model protective order’s automatic triggering of
Northern District of California
 United States District Court




                                  13   the prosecution bar in paragraph 8 would “indiscriminately interfere” with ESPI’s right to seek

                                  14   advice from present counsel and serve to “violate Plaintiff’s and its counsel’s rights under the First

                                  15   Amendment, including, but not limited to, the right to speech and petition.” Id. at 3.

                                  16           In counter, HTCA argues that:

                                  17           ESPI is engaged in the ongoing prosecution of patent applications directly related
                                               to the single asserted patent, including a reissue application of the ’935 Patent
                                  18           originally asserted in this case but later invalidated by the PTAB, which ESPI has
                                               already threatened to assert against HTCA even before any further examination has
                                  19           taken place. See Ex. A, Alboszta Nov. 14, 2019 letter.
                                  20           ESPI’s ongoing prosecution of applications related to the asserted patent creates a
                                               significant risk of inadvertent disclosure, including the risk that ESPI will tailor its
                                  21           claims or its arguments to the Patent and Trademark Office based on its knowledge
                                               of either HTCA’s highly confidential technical information or the technical
                                  22           information or source code of a third party (e.g. HTC Corporation or Valve
                                               Corporation). The risk of such misuse is present even without any intent to misuse
                                  23           HTCA’s or a third party’s confidential information in prosecution.
                                  24   Id. at 4.

                                  25           In deciding whether a prosecution bar is appropriately included in a protective order, courts

                                  26   look to whether “there is an unacceptable risk of disclosure of confidential information” and

                                  27   whether “the proposed prosecution bar is reasonable in scope.” Karl Storz Endoscopy-Am., Inc. v.

                                  28   Stryker Corp., No. 14-CV-00876-RS (JSC), 2014 WL 6629431, at *1 (N.D. Cal. Nov. 21, 2014).
                                                                                          2
                                   1   Here, because ESPI’s counsel is involved in the litigation described above, and “for other matters,

                                   2   including, but not limited to review/drafting of submissions to the US Patent office,” (ESPI’s

                                   3   portion of the Letter Brief (dkt. 87) at 3), there is an unacceptable risk of disclosure. See Karl

                                   4   Storz Endoscopy-Am., Inc., 2014 WL 6629431, at *3 (“The Court agrees that based on [counsel’s]

                                   5   participation in prosecuting the patents-in-suit and other related patents for KSEA, sensitive

                                   6   information received from Defendant in this action might unintentionally be used in prosecuting

                                   7   on-going patent applications for Plaintiff.”); see also, In re Deutsche Bank Tr. Co. Americas, 605

                                   8   F.3d 1373, 1380 (Fed. Cir. 2010) (“[M]any attorneys involved in litigation are more substantially

                                   9   engaged with prosecution. Such involvement may include obtaining disclosure materials for new

                                  10   inventions and inventions under development, investigating prior art relating to those inventions,

                                  11   making strategic decisions on the type and scope of patent protection that might be available or

                                  12   worth pursuing for such inventions, writing, reviewing, or approving new applications or
Northern District of California
 United States District Court




                                  13   continuations-in-part of applications to cover those inventions, or strategically amending or

                                  14   surrendering claim scope during prosecution. For these attorneys, competitive decision making

                                  15   may be a regular part of their representation, and the opportunity to control the content of patent

                                  16   applications and the direction and scope of protection sought in those applications may be

                                  17   significant.”).

                                  18           As to whether the proposed prosecution bar is reasonable in scope, “[t]he Northern

                                  19   District’s model protective order is presumptively reasonable.” In re Lithium Ion Batteries

                                  20   Antitrust Litig., 2017 WL 930317, at *3 (N.D. Cal. Mar. 9, 2017). As HTCA rightly points out, the

                                  21   model protective order, in paragraph 6, provides a mechanism for parties to dispute confidential

                                  22   designations. Accordingly, the court will not modify the model protective order with respect to the

                                  23   prosecution bar in paragraph 8.

                                  24           ESPI also seeks a modification to the “designation of confidential material” portion of the

                                  25   model protective order in paragraph 5. Specifically, ESPI seeks to modify the requirements in

                                  26   paragraph 5.2(a) that parties label as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                                  27   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” each page

                                  28   that contains protected material. See Letter Brief (dkt. 87) at 5. ESPI argues that such a
                                                                                          3
                                   1   requirement is onerous because they are a small entity and would have to engage the “expensive

                                   2   service of outside vendors.” Id. at 6. HTCA argues that ESPI seeks to shift the burden of tracking

                                   3   and handling confidential documents to the receiving party and that ESPI has not provided a valid

                                   4   reason for modifying the model order. Id. HTCA also argues that because Patent Local Rule 2-2

                                   5   requires that the District’s interim model protective order applies to all production absent a

                                   6   superseding order, ESPI’s previous production of over 13,000 electronic files without the

                                   7   confidential labels was improper. Id.

                                   8          The court finds no basis for the modification of the presumptively reasonable model

                                   9   protective order. The large number of documents in this case, which will likely be used at

                                  10   depositions, in pleadings, and at trial, is exactly why this provision was included in the model

                                  11   order. As to the files that have already been produced, the court will not require ESPI to reproduce

                                  12   the documents in accordance with the interim model order. However, any future production must
Northern District of California
 United States District Court




                                  13   be in accordance with the protective order.

                                  14                                              CONCLUSION

                                  15          Accordingly, it is ORDERED that HTCA’s request for a protective order is GRANTED,

                                  16   and ESPI’s request to modify the model protective order is DENIED. The parties shall file a

                                  17   stipulated protective order that is consistent with this Order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 10, 2020

                                  20

                                  21
                                                                                                         ROBERT M. ILLMAN
                                  22                                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
